                Case 2:21-cv-00387-RSM Document 20 Filed 09/09/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   MARY E. OSBORNE,                                    Civil No. 2:21-CV-00387-RSM

11            Plaintiff,

12            vs.                                        JUDGMENT

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            IT IS ORDERED AND ADJUDGED that this case is reversed and remanded pursuant to

16   sentence four of 42 U.S.C. § 405(g) to the Commissioner of Social Security for further

17   administrative proceedings pursuant to this Court’s ORDER of remand, issued on6HSWHPEHU,

18   2021.

19            JUDGMENT is entered for Plaintiff, and this case is closed.

20            D$7('WKLVWKday of 6HSWHPEHU, 2021.

21

22

23
                                                   
                                                   ____________________________________
                                                   5,&$5'260$57,1(=
                                                   &+,()UNITED STATES DISTRICT JUDGE
24

     Page 1         JUDGMENT - [2:21-CV-00387-RSM]
              Case 2:21-cv-00387-RSM Document 20 Filed 09/09/21 Page 2 of 2



 1

 2   Presented by:

 3   s/ Franco L. Becia
     FRANCO L. BECIA
 4   Special Assistant United States Attorney
     Office of the General Counsel
 5   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
 6   Seattle, WA 98104-7075
     Telephone: (206) 615-2114
 7   Fax: (206) 615-2531
     franco.l.becia@ssa.gov
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2     JUDGMENT - [2:21-CV-00387-RSM]
